179 S.W.3d 306 (2005)
Willie DAVIS, Respondent,
v.
INTERNATIONAL LIGHTING MANUFACTURING COMPANY, Appellant, and
Division Of Employment Security, Respondent.
No. ED 86154.
Missouri Court of Appeals, Eastern District, Division Two.
November 29, 2005.
Brian S. Weinstock, St. Louis, MO, for appellant.
*307 Willie Davis, St. Louis, MO, Cynthia A. Quetsch, Ninion S. Riley, Jefferson City, MO, for respondent.
Before GARY M. GAERTNER, SR., P.J., GEORGE W. DRAPER III, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
International Lighting Manufacturing Company (hereinafter, "Employer") appeals from the Labor and Industrial Relations Commission's (hereinafter, "the Commission") decision, affirming the decision by the Appeals Tribunal, awarding Willie Davis (hereinafter, "Employee") unemployment compensation. Employer claims the Appeals Tribunal erred in determining Employee was discharged for something other than misconduct connected to his work.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. The Commission's decision is affirmed.[1] No precedential or jurisprudential purposes would be served by an opinion restating the detailed facts and the principles of law. We affirm pursuant to Rule 84.16(b).
NOTES
[1]  The motion taken with the case is denied.